Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-30-2007

Santoso v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1889




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Santoso v. Atty Gen USA" (2007). 2007 Decisions. Paper 518.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/518


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT



                       No. 06-1889


                 SANJAYA SANTOSO,

                        Petitioner

                            v.


    ATTORNEY GENERAL OF THE UNITED STATES;
SECRETARY OF DEPARTMENT OF HOMELAND SECURITY,

                       Respondents



           Petition for Review of an Order of the
               Board of Immigration Appeals
                     (No. A95-862-110)
         Immigration Judge: Hon. Rosalind Malloy


        Submitted Under Third Circuit LAR 34.1(a)
                     June 15, 2007


Before: McKEE, STAPLETON, and NYGAARD, Circuit Judges.


                 (Filed: August 30, 2007)
                                 OPINION OF THE COURT



NYGAARD, Circuit Judge.

                                             I.

       Sanjaya Santoso, a native and citizen of Indonesia, entered the United States and

remained here beyond the expiration of his visitor’s visa. He appeared before Immigration

Judge Malloy and conceded removability, but requested asylum, withholding of removal,

and relief under the Convention Against Torture (CAT). IJ Malloy found Santoso’s

asylum application untimely, and concluded he failed to establish entitlement to

withholding or CAT relief. The Board of Immigration Appeals affirmed. We will deny

Santoso’s petition for review.

                                            II.

       Santoso is a Catholic of Chinese descent. He claims that, on separate occasions,

native, Muslim Indonesians attacked his church, rioted at his workplace, and robbed him

at gun-point. Local police, he contends, failed to respond to the incidents at his church.

He further claims that he is fearful of returning to Indonesia because of Al Qaeda’s 2002

bombing of a Bali nightclub.

       Those seeking asylum must file their application within one year of arriving in the

United States. Santoso acknowledges that he failed to file a timely application, but

maintains that Al Qaeda activity in Indonesia makes his return there extremely dangerous.

                                              2
The IJ, consistent with Board precedent,1 concluded Al Qaeda’s activities did not

constitute “changed country conditions” sufficient to justify excusing the untimeliness of

Santoso’s application. We lack jurisdiction to review this determination. Tarrawally v.

Ashcroft, 338 F.3d 180, 185 (3d Cir. 2003).

       To obtain withholding of removal, Santoso must establish that there is a “clear

probability” his life or freedom would be threatened in Indonesia because of his race,

religion, nationality, membership in a particular social group, or political opinion.

Tarrawally, 338 F.3d at 186. Contrary to the assertions in his appellate brief, Santoso

testified that neither he nor his family have been persecuted or mistreated in Indonesia

because of his race or religion. He produced no evidence that Al Qaeda specifically

targets ethnic Chinese Christians in his home country, and the relevant State Department

Country Reports otherwise indicated that the Indonesian government has aggressively

prosecuted terrorists linked to the Bali bombings. Given this record, denial of his claim

for withholding relief is supported by substantial evidence. Abdulrahman v. Ashcroft, 330

F.3d 587, 597 (3d Cir. 2003).

       An alien may obtain protection from removal under the Convention Against

Torture if he establishes that, more likely than not, he will be tortured if he is removed.

Wang v. Ashcroft, 320 F.3d 130, 133-34 (3d Cir. 2003). Again, Santoso plainly failed to



1.      In In Re AM, 23 I&N Dec. 237 (2005), the Board rejected a claim similar to
Santoso’s, pointing out that 90% of the Bali population is Hindu, and that the bombing
targeted foreign tourists.

                                              3
carry his burden of proof. He failed to adduce any “evidence of gross, flagrant or mass

violations of human rights” inflicted by or at the instigation of Indonesian officials.

Rather, historical mistreatment of Chinese Christians in Indonesia “seems to have been

primarily wrought by fellow citizens,” and the government has taken significant steps to

improve conditions there. Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005). Santoso has

provided no evidence that Al Qaeda specifically targets Chinese Christians in Indonesia,

much less proof that government officials acquiesce in Al Qaeda’s activities.

       Finally, Santoso claims that the Board denied him due process because it failed to

provide meaningful review of the IJ’s decision. Santoso’s claim here lacks merit. Aliens

have no constitutional right to “meaningful review” by an administrative agency. Dia v.

Ashcroft, 353 F.3d 228, 242 (3d Cir. 2003). Regardless, the Board’s opinion clearly

indicates it considered Santoso’s claims and testimony, and concurred with the IJ’s

application of the law. We see no reason to remand for further explanation of its decision.

       For the foregoing reasons, we will deny the petition for review.




                                              4